 



Exhibit 10.1
RICHARD E. LUCAS
EMPLOYMENT AGREEMENT
     This Employment Agreement (the “Agreement”), made at Lorain, Ohio, as of
the 20th day of June, 2005, by and among RICHARD E. LUCAS, herein referenced as
“Employee”, and LNB BANCORP, INC. (an Ohio corporation) and THE LORAIN NATIONAL
BANK (a banking organization organized and existing under the laws of the United
States of America), which together with their respective successors and assigns
are collectively herein referenced as “Employer”, is to EVIDENCE THAT:
     WHEREAS Employer desires to secure and retain the employment services of
Employee as its Executive Vice President/Director of Retail Banking, and
Employee desires to accept employment as Employer’s Executive Vice
President/Director of Retail Banking; and
     WHEREAS, but for Employee’s promises made in this Agreement, especially in
Section 8, Employer would not employ Employee under the terms and conditions of
this Agreement and, therefore, expressly to induce Employer to execute this
Agreement, Employee represents that Employee fully understands and accepts the
restrictive covenants in Section 8 and agrees to be bound thereby;
     NOW, THEREFORE, in consideration of the mutual covenants and promises
herein, Employer and Employee (collectively the “Parties” and individually a
“Party”) hereby agree as follows:
     1. Employment and Term.
          1.1 Employee will render management services to Employer in the
capacity as Employer’s Executive Vice President/Director of Retail Banking for
the term of this Agreement (herein called the “Agreement Term”) commencing
June 20, 2005, and continuing thereafter until terminated pursuant to the
termination provisions of this Agreement, including the provisions of Section 7.
          1.2 Employee will devote Employee’s full business-time and best
efforts to performing conscientiously, faithfully and loyally all duties:
(i) required of Employee by virtue of Employee’s position as Employer’s
Executive Vice President/Director of Retail Banking, (ii) set forth in
Employer’s Code of Regulations, Bylaws and policies as adopted by Employer’s
Board of Directors, and (iii) assigned or delegated to Employee by Employer’s
President and Chief Executive Officer and/or the Chairman of the Board of
Directors.
          1.3 Except as otherwise expressly provided herein, this Agreement
represents the entire agreement between Employee and Employer regarding
Employee’s employment by Employer.
          1.4 Except as otherwise expressly provided herein, this Agreement may
be changed or amended only by a written document which is clearly designated as
an amendment to this specific Agreement and only if such document is signed by
all Parties.
          1.5 No action by any Party and no refusal or neglect of any Party to
exercise a right granted under this Agreement or to enforce compliance with any
provision of this Agreement shall constitute a waiver of any provision of or any
right under this Agreement, unless such waiver is expressed in a written
document which is clearly designated as a waiver to a specific provision(s) of
this Agreement and unless such document is signed by all Parties.

39



--------------------------------------------------------------------------------



 



     2. Compensation.
          2.1 In consideration for the services rendered by Employee as
Executive Vice President/Director of Retail Banking, Employer agrees to pay
Employee a basic salary (herein called the “Basic Salary”) equal to the sum of
One Hundred Seventy Thousand Dollars ($170,000.00) for each twelve
(12) consecutive monthly period (a “Contract Year”) of the Agreement Term. The
Basic Salary shall be payable in twenty-six (26) equal bi-weekly payments and
prorated if the Agreement Term is terminated prior to the completion of any
Contract Year.
          2.2 As additional consideration for Employee’s services performed
hereunder, Employee may (but shall not be entitled to) receive a discretionary
bonus from time to time. Such bonus (and Employee’s eligibility therefor) shall
be determined by Employer’s Board of Directors in its sole discretion.
          2.3 There shall be an annual review of Employee’s performance and
compensation by Employer’s Board of Directors (or a committee thereof). The
annual review shall occur not less than sixty (60) days prior to the end of
Employer’s fiscal year for the express purpose of reviewing the current fiscal
year’s performance of Employee. Any change in compensation as a result of the
annual review shall immediately act as an amendment of Section 2.1 above,
effective as of the date of the compensation change.
          2.4 The obligations of Employer to pay Employee’s Basic Salary,
bonuses (if any), and other benefits under this Agreement are expressly
conditioned upon Employee’s continued and faithful performance of and adherence
to each and every material promise, duty and obligation assigned to or made by
Employee under this Agreement.
     3. Vacations and Time-Off.
          3.1 Employee shall be entitled to twenty-seven (27) working days of
compensated vacation for each Contract Year, pursuant to the terms and
conditions of Employer’s vacation time-off policy (as may be periodically
changed in Employer’s sole discretion), to be taken at times as mutually agreed
in advance between Employee and Employer’s President and Chief Executive Officer
or Chairman of the Board of Directors.
          3.2 Except as may be periodically changed in Employer’s sole
discretion, all vacation time-off shall be non-cumulative if not taken within
the Contract Year or within the first quarter of the succeeding Contract Year;
provided, however, that unused vacation time may be redeemed as compensation
pursuant to the terms and conditions of Employer’s vacation time-off policy.
          3.3 Employee’s vacation time-off may be increased by Employer in its
sole discretion.
          3.4 Employee shall be permitted additional time-off to attend
professional meetings, seminars, and conventions and to satisfy professional
educational and licensure requirements as have been mutually agreed upon between
Employee and Employer’s President and Chief Executive Officer or Chairman of the
Board of Directors. Attendance at such approved meetings, seminars, and
conventions and accomplishment of approved professional educational and
licensure requirements shall be fully compensated and shall not be considered
vacation. Employer shall reimburse Employee for all reasonable expenses incurred
by Employee incident to attendance at approved professional meetings, seminars
and conventions and such reasonable entertainment expenses incurred by Employee
in furtherance of Employer’s interest.

40



--------------------------------------------------------------------------------



 



          3.5 Employee shall also be entitled to additional days of time-off
with full compensation for holidays in accordance with Employer’s holiday
time-off policy (which may be periodically changed in Employer’s sole
discretion).
          3.6 Employee shall further be entitled to additional days of time-off
with full compensation for personal matters in accordance with Employer’s
personal time-off policy (which may be periodically changed in Employer’s sole
discretion).
     4. Fringe Benefits.
          4.1 Employee shall be entitled to all fringe benefits to which other
employees of Employer in Employee’s classification are entitled.
          4.2 As additional consideration for Employee’s performance of
Employee’s duties and responsibilities as Executive Vice President/Director of
Retail Banking of Employer, Employer agrees:
               (A) To provide Employee with (i) short-term disability benefits
pursuant to Employer’s short-term disability program (which may be periodically
changed or terminated in Employer’s sole discretion), and (ii) long-term
disability insurance benefits commencing one hundred eighty (180) days after
Employee incurs a Disability, as defined in Section 11.1(E) of this Agreement,
and continuing pursuant to the terms of Employer’s long-term disability program
(which may be periodically changed or terminated in Employer’s sole discretion);
and
               (B) To include Employee in Employer’s stock option plan (if any),
stock ownership plan and flexible benefit plan, as such plans may be
periodically changed or terminated in Employer’s sole discretion; and
               (C) To provide Employee with such plan of hospitalization
insurance as maintained by Employer and as may be periodically changed or
terminated in Employer’s sole discretion; and
               (D) To provide (i) a term life insurance policy on the life of
Employee (provided that Employee is insurable under the standard rate criteria
of a commercial life insurance company) in an amount equal to 2.75 times the
Basic Salary of Employee, but not to exceed Three Hundred Thousand Dollars
($300,000.00), as may be periodically increased in Employer’s sole discretion,
and payable to the beneficiary or beneficiaries of Employee’s choice, and
(ii) an accidental death and dismemberment insurance policy upon Employee in an
amount equal to 2.75 times the Basic Salary, but not to exceed One Hundred Fifty
Thousand Dollars ($150,000.00), as may be increased in Employer’s sole
discretion, and payable to the beneficiary or beneficiaries of Employer’s
choice; and
               (E) To provide Employee with such sick leave as presently in
force by Employer and as may be periodically changed or terminated in Employer’s
sole discretion; and
               (F) To reimburse Employee for all reasonable and approved
expenses related to the performance of Employee’s duties as Executive Vice
President/Director of Retail Banking, including (but not limited to):
entertainment and promotional expenses; educational expenses incurred for the
purpose of maintaining or improving Employee’s skills directly related to the
performance of Employee’s duties and obligations hereunder (including, but not
limited to, professional continuing educational requirements); expenses of
membership in civic groups, clubs and fraternal organizations; and all other
items of reasonable and necessary expenses incurred by Employee in the
performance of Employee’s duties as Employer’s Executive Vice President/Director
of Retail Banking.

41



--------------------------------------------------------------------------------



 



     5. Stock Options. If determined by Employer’s Board of Directors, Employee
shall participate in any and all incentive stock option plans and programs
currently in existence or adopted by Employer after commencement of the
Agreement Term in accordance with all applicable eligibility requirements, terms
and conditions of such plans and programs (as may be periodically changed or
terminated in Employer’s sole discretion).
     6. Prohibition Against Transfer. Employee’s duties, obligations and
services rendered under this Agreement are personal in nature and are unique to
Employer. Therefore, without Employer’s prior written consent, Employee shall
not assign or otherwise transfer any of Employee’s duties, obligations or
responsibilities hereunder.
7. Termination of the Agreement Term.
          7.1 If either Employer or Employee materially violates the terms and
conditions of this Agreement, the other Party shall give the breaching Party
notice of said violation and, if the breaching Party does not cure such
violation within sixty (60) days after notice, then the other Party shall have
the continuing right to terminate the Agreement Term without further notice;
provided, however, that Employer may immediately terminate the Agreement Term if
Employee violates or fails to adhere to any provision of Section 8 (pertaining
to non-disclosure and non-competition).
          7.2 Through its Board of Directors, Employer may terminate the
Agreement Term without cause at any time upon ninety (90) days prior written
notice to Employee.
          7.3 Subject to the terms and conditions of Section 11, Employee may
terminate the Agreement Term upon the occurrence of a “Change in Control” as
defined in Section 11.1(C) for “Good Reason” as defined in Section 11.1(F).
          7.4 The Agreement Term shall automatically and immediately terminate
upon the death of Employee.
          7.5 In the event of the Disability of Employee as defined in
Section 11.1(E) of this Agreement, the Agreement Term shall terminate and
Employee shall be entitled to benefits provided by Employer under Employer’s
long-term disability program as designated in Section 4.2(A)(ii) of this
Agreement.
          7.6 In Employee’s sole discretion, Employee may terminate the
Agreement Term by giving the Board of Directors of Employer at least ninety
(90) days written notice of Employee’s decision to terminate the Agreement Term.
          7.7 Employer shall have the sole discretion to determine whether
Employee shall continue to render services hereunder during such notice periods
as provided for in this Section 7.
          7.8 Upon the termination of the Agreement Term pursuant to Section 7.1
(but only if Employee terminates the Agreement Term due to the Employer’s
breach) or Section 7.2, Employer shall continue to pay Employee’s total
compensation (as reflected on Employee’s W-2 Federal Income Tax Statement from
Employer for the prior calendar year) for a period of one (1) year from the date
of termination of the Agreement Term; provided, however, that if Employer
chooses a two (2)-year Restricted Period under Section 8.1(G), then Employer
shall continue to pay such compensation for a period of two (2) years from the
date of termination of the Agreement Term. Any termination payments payable to

42



--------------------------------------------------------------------------------



 



Employee shall survive Employee’s death if Employee dies during the period
Employee is receiving termination payments as provided in this Section 7.8.
8. Employee’s Non-Disclosure and Non-Competition Promises.
          8.1 For purposes of this Section 8, the Parties agree to and
understand the following definitions:
               (A) “Competitive Act” means any of the following: (i) Employee’s
rendering services (whether or not for compensation) to, for or on behalf of a
Competitor (as defined herein) as an employee, independent contractor,
consultant, advisor, representative, agent or in any other capacity, and
(ii) Employee’s investment in or ownership (partial or total) of a Competitor,
unless the Competitor’s stock is publicly traded on a national exchange and
Employee owns less than two percent (2%) of such stock.
               (B) “Competitive Activity” means the performance or rendering of
any banking services; trust services and investment services; portfolio
management; retirement planning; administration of employee benefit plans;
administration of decedents’ estates and court-supervised accounts,
guardianships, and custodial arrangements; personal tax and estate tax planning;
financial consulting services; investment advising services; and any other
business activity, service or product which competes with any existing or future
business activity, service or product of Employer.
               (C) “Competitor” means any of the following: (i) any person, sole
proprietorship, partnership, association (other than Employer), organization,
corporation, limited liability company or other entity (governmental or
otherwise) who or which provides, renders or performs a Competitive Activity (as
defined herein) within the Service Area (as defined herein), even if the
Competitor has no office or other facilities located within the Service Area,
and (ii) any parent, subsidiary or other person or entity affiliated with, or
related by ownership to, any of the foregoing designated in Subitem (i) of this
Section 8.1(C).
               (D) “Confidential Information” means all of the following
(whether written or verbal) pertaining to Employer: (i) trade secrets (as
defined by Ohio law); Client or Customer lists, records and other information
regarding Employer’s Clients or Customers (whether or not evidenced in writing);
Client or Customer fee or price schedules and fee or price policies; financial
books, plans, records, ledgers and information; business development plans;
sales and marketing plans; research and development plans; employment and
personnel manuals, records, data and policies; business manuals, methods and
operations; business forms, correspondence, memoranda and other records;
computer records and related data; and any other confidential or proprietary
data and information of Employer or its Clients or Customers which Employee
encounters during the Employment Term (as defined in Section 8.1(E)), and
(ii) all products, technology, ideas, inventions, discoveries, developments,
devices, processes, business notes, forms and documents, business products,
computer programs, and other creations (and improvements of any of the
foregoing), whether patentable or copyrightable, which Employee has acquired,
developed, conceived or made (whether directly or indirectly, whether solicited
or unsolicited, or whether during normal work hours or during off-time) during
the Employment Term or during the Restricted Period and which relate to any
business activity of Employer or are derived from the Confidential Information
designated in Subsection (i) of this Section 8.1(D).
               (E) “Client” or “Customer” means a person, sole proprietorship,
partnership, association, organization, corporation, limited liability company,
or other entity (governmental or otherwise), wherever located: (i) to or for
which Employer sells any products or renders or performs services either during
the one hundred eighty (180)-day period immediately preceding commencement of
the Restricted Period or during the Restricted Period, or (ii) which Employer
solicits or (as demonstrated by

43



--------------------------------------------------------------------------------



 



plans, strategies or other tangible preparation) intends to solicit to purchase
products or services from Employer either during the one hundred eighty
(180)-day period immediately preceding commencement of the Restricted Period or
during the Restricted Period.
               (F) “Employment Term” means the period of time starting on the
date Employee’s employment with Employer commences and terminating at the close
of business on the date Employee’s employment with Employer terminates.
               (G) “Restricted Period” means a time-period, as chosen by
Employer (in its sole discretion) by written notice to Employee within thirty
(30) days after termination of the Employment Term, equal to either one (1) year
or two (2) years commencing on the date the Employment Term is terminated by
either Party (for any reason, with or without cause); provided, however, that
such period shall be extended to include any period of time during which
Employee engages in any activity constituting a breach of this Agreement and any
period of time during which litigation transpires wherein Employee is held to
have breached this Agreement.
               (H) “Service Area” means: (i) Lorain County, Ohio and all
counties immediately contiguous to Lorain County, constituting those geographic
areas in which Employer presently conducts substantial business activities, and
(ii) those counties located in the State of Ohio in which Employer conducts or
transacts substantial business activities on the date the Employment Term
terminates, and (iii) those counties in the State of Ohio in which, on the date
the Employment Term terminates, Employer intends to conduct or transact
substantial business activities as demonstrated by plans, strategies or other
tangible preparation for such business activities.
               (I) “Employer” means, for purposes of this Section 8, LNB
Bancorp, Inc. and The Lorain National Bank (a national bank association), all
direct and indirect parent and subsidiary entities thereof, and all entities
related to LNB Bancorp, Inc., to The Lorain National Bank or to such parent and
subsidiary entities by common ownership.
          8.2 Expressly in consideration for Employer’s promises made in this
Agreement and to induce Employer to sign this Agreement, Employee promises and
agrees that:
               (A) Confidentiality. The Confidential Information is and, at all
times, shall remain the exclusive property of Employer, and Employee: (i) shall
hold the Confidential Information in strictest confidence and in a position of
trust for Employer and its Clients and Customers, and (ii) except as may be
necessary to perform Employee’s employment duties with Employer but only in
compliance with Employer’s confidentiality policies and all applicable laws,
shall not (directly or indirectly) use for any purpose, copy, duplicate,
disclose, convey to any third-party or convert any Confidential Information,
either during the Employment Term or at any time following termination of the
Employment Term (by any Party, for any reason, with or without cause), and (iii)
upon the request of Employer at any time during or after the Employment Term,
shall immediately deliver to Employer all the Confidential Information in
Employee’s possession and shall neither convey to any third-party nor retain any
copies or duplicates thereof; and
               (B) Competitive Acts. During the Employment Term and during the
Restricted Period, Employee (or any entity owned or controlled by Employee)
shall not directly or indirectly, without the prior written approval of the
President and Chief Executive Officer of Employer (or any person expressly
designated by the President and Chief Executive Officer), perform a Competitive
Act; and

44



--------------------------------------------------------------------------------



 



               (C) Clients and Customers. During the Restricted Period, Employee
(or any entity owned or controlled by Employee) shall not directly or
indirectly: (i) solicit from or perform for any Client or Customer a Competitive
Activity, wherever such Client or Customer is located, or (ii) influence (or
attempt to influence) any Client or Customer to transfer such Client’s or
Customer’s patronage or business from Employer, or (iii) otherwise interfere
with any business relationship of Employer with any Client or Customer; and
               (D) Employees. During the Restricted Period, Employee (or any
entity owned or controlled by Employee) shall not directly or indirectly:
(i) employ, engage, contract for the services of, or solicit or otherwise induce
the services of any person who, during the one hundred eighty (180)-day period
immediately preceding commencement of the Restricted Period or during the
Restricted Period, is or was an employee of Employer, or (ii) otherwise
interfere with (or attempt to interfere with) any employment relationship of
Employer with any employee.
               (E) Other Employment. During the Employment Term, Employee shall
not perform services (whether or not for compensation) as an employee,
independent contractor, consultant, representative or agent of any person, sole
proprietorship, partnership, limited liability company, corporation, association
(other than Employer), organization, or other entity (governmental or otherwise)
without the prior, written consent of the President and Chief Executive Officer
of Employer (or any person expressly designated by the President).
               (F) Costs of Enforcement. Employee shall pay all reasonable legal
fees, court costs, expert fees, investigation costs, and other expenses incurred
by Employer in any litigation under which Employee is adjudicated to have
violated this Section 8.
          8.3 Employee understands and agrees that:
               (A) during the Employment Term, Employee will materially assist
Employer in the generation, development or enhancement of certain Confidential
Information, Clients and Customers and certain other business assets and
activities for Employer; and
               (B) Employee’s promises in this Section 8: (i) were negotiated at
arm’s-length and with ample time for Employee to seek the advice of legal
counsel, (ii) are required for the fair and reasonable protection of Employer
and the Confidential Information, and (iii) do not constitute an unreasonable
hardship to Employee in working for Employer or in subsequently earning a
livelihood in Employee’s field of expertise outside the Service Area; and
               (C) if Employee breaches (or threatens to breach) any or all of
the promises in this Section 8: the privacy and thereby the value of the
Confidential Information will be significantly jeopardized; Employer will be
subject to the immediate risk of material, immeasurable, and irreparable damage
and harm; the remedies at law for Employee’s breach shall be inadequate; and
Employer shall therefore be entitled to injunctive relief against Employee in
addition to any and all other legal or equitable remedies; and
               (D) if Employee had not agreed to the restrictive promises in
this Agreement, Employer would not have signed this Agreement.
          8.4 Employee’s promises, duties and obligations made in this Section 8
shall apply to Employee irrespective of whether a Change in Control (as defined
in Section 11.1) occurs and shall survive the voluntary or involuntary cessation
or termination of the Employment Term by either Party (for any reason, with or
without cause). If any of the restrictions contained in this Section 8 are ever
judicially held

45



--------------------------------------------------------------------------------



 



to exceed the geographic or time limitations permitted by law, then such
restrictions shall be deemed to be reformed to comply with the maximum
geographic and time limitations permitted by law. The existence of any claim or
cause of action by Employee against Employer (whether or not derived from or
based upon Employee’s employment with Employer) shall not constitute a defense
to Employer’s enforcement of any covenant, duty or obligation of Employee in
this Section 8.
     9. Indemnification.
          9.1 Employer hereby indemnifies and saves Employee harmless from and
against all claims, liabilities, judgments, decrees, fines, penalties, fees,
amounts paid in settlement or any other costs, losses, expenses (including, but
not limited to, attorneys’ fees and court costs) directly or indirectly arising
or resulting from or in connection or association with any threatened or pending
action, suit or proceeding (whether civil, criminal, administrative,
investigatory or otherwise) and any appeals related thereto under which Employee
is a party or participant because of Employee’s good faith actions or omissions
arising from the performance of Employee’s duties and obligations under this
Agreement, except for such claims (including court proceedings) brought by the
respective Parties against each other.
          9.2 As a condition precedent to the indemnification and other
obligations of Employer under this Section 9, Employee must:
               (A) Notify Employer of any actual or potential claim under this
Section 9; and
               (B) Authorize and permit Employer, in its sole discretion, to
choose any legal counsel to defend or otherwise handle the claim and all
proceedings and matters relating thereto; and
               (C) Permit Employer to assume total, complete and exclusive
control of the claim and all proceedings and matters relating thereto; and
               (D) Cooperate in all reasonable respects with Employer in
handling the claims and all proceedings and matters related thereto.
     10. Miscellaneous.
          10.1 This Agreement constitutes the entire agreement among the Parties
with respect to the subject matter hereof and supersedes any and all other prior
or contemporaneous agreements or contracts (either oral or written) between the
Parties with respect to the subject matter hereof.
          10.2 The invalidity or unenforceability of any particular provision of
this Agreement shall not affect its other provisions and this Agreement shall be
construed in all respects as if such invalid or unenforceable provision had been
omitted.
          10.3 Except as otherwise expressly provided herein, this Agreement
shall be binding upon and inure to the benefit of Employer, its successors and
assigns and upon Employee, Employee’s administrators, executors, legatees, heirs
and assigns. At any time, Employer may assign this Agreement and Employer’s
rights, duties, obligations and benefits thereunder to any Subsidiary as defined
in Section 11.1(I) of this Agreement.
          10.4 This Agreement shall be construed and enforced under and in
accordance with the laws of the State of Ohio; for all litigation arising
hereunder, the State Courts of Lorain County, Ohio shall have exclusive venue;
and each Party (separately and collectively) hereby submits to the personal
jurisdiction of the State Courts of Lorain County, Ohio for all litigation
arising under this Agreement.

46



--------------------------------------------------------------------------------



 



          10.5 All promises, representations, warranties and covenants of the
Parties shall survive termination of the Agreement Term, unless otherwise
expressly provided herein.
     11. Change in Control.
          11.1 For purposes solely of this Section 11, the following terms shall
have the respective meanings set forth below:
               (A) “Bonus Amount” means the highest annual incentive bonus
earned by Employee from Employer (or its Subsidiaries) during the last three
(3) completed fiscal years of Employer immediately preceding Employee’s Date of
Termination (annualized in the event Employee was not employed by Employer or
its Subsidiaries for the whole of any such fiscal year).
               (B) “Cause” means any one or more of the following: (i) the
willful and continued failure of Employee to perform substantially Employee’s
duties with Employer (other than any such failure resulting from Employee’s
Disability as defined in Section 11.1(E) of this Agreement or any such failure
subsequent to Employee’s being delivered a Notice of Termination without Cause
by Employer or after Employee’s delivering a Notice of Termination for Good
Reason to Employer) after a written demand for substantial performance is
delivered to Employee by Employer’s Board of Directors which specifically
identifies the manner in which the Board of Directors believes that Employee has
not substantially performed Employee’s duties and provides Employee with ten
(10) days to correct such failure, or (ii) the willful engaging by Employee in
illegal conduct or gross misconduct which is injurious to Employer or any
Subsidiary, or (iii) the conviction of Employee of, or a plea by Employee of
nolo contendere to, a felony, or (iv) Employee’s breach of or failure to perform
any of the non-competition and non-disclosure covenants contained in Section 8
of this Agreement or contained in any other document signed by Employee and by
Employer. For purpose of this paragraph (B), no act or failure to act by
Employee shall be considered “willful” unless done or omitted to be done by
Employee in bad faith and without reasonable belief that Employee’s action or
omission was in the best interests of Employer. Any act or failure to act based
upon authority given pursuant to a resolution duly adopted by Employer’s Board
of Directors, based upon the advice of counsel for Employer, or based upon the
instructions of Employer’s Chief Executive Officer or another senior officer of
Employer shall be conclusively presumed to be done, or omitted to be done, by
Employee in good faith and in the best interests of Employer.
               (C) “Change in Control” means the occurrence on or before
June 20, 2008 of any one of the following events:

  (i)   if individuals who, on the date of this Agreement, constitute the Board
of Directors (the “Incumbent Directors”) of LNB Bancorp, Inc. (herein called
“Company”) cease for any reason to constitute at least a majority of Company’s
Board of Directors; provided, however, that: (A) any person becoming a director
subsequent to the date of this Agreement, whose election or nomination for
election was approved by a vote of at least two-thirds (2/3) of the Incumbent
Directors then on Company’s Board of Directors (either by a specific vote or by
approval of the proxy statement of Company in which such person is named as a
nominee for director, without written objection by such Incumbent Directors to
such nomination), shall be deemed to be an Incumbent Director, and (B) no
individual elected or nominated as a director of Company initially as a result
of an actual or threatened election

47



--------------------------------------------------------------------------------



 



      contest with respect to directors or any other actual or threatened
solicitation of proxies by or on behalf of any person other than Company’s Board
of Directors shall be deemed to be an Incumbent Director;     (ii)   if any
“person” (as such term is defined in Section 3(a)(9) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and as used in Sections 13(d)(3)
and 14(d)(2) of the Exchange Act) is or becomes a “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
Company representing twenty percent (20%) or more of the combined voting power
of Company’s then-outstanding securities eligible to vote for the election of
Company’s Board of Directors (the “Company Voting Securities”); provided,
however, that the events described in this clause (ii) shall not be deemed to be
a Change in Control by virtue of any of the following acquisitions: (A) by
Company or any Subsidiary, (B) by any employee benefit plan sponsored or
maintained by Employer or any Subsidiary or by any employee stock benefit trust
created by Employer or any Subsidiary, (C) by any underwriter temporarily
holding securities pursuant to an offering of such securities, (D) pursuant to a
Non-Qualifying Transaction (as defined in clause (iii) of this paragraph (C),
below), (E) pursuant to any acquisition by Employee or any group of persons
including Employee (or any entity controlled by Employee or by any group of
persons including Employee), or (F) a transaction (other than one described in
clause (iii) of this paragraph (C), below) in which Company Voting Securities
are acquired from Company, if a majority of the Incumbent Directors approves a
resolution providing expressly that the acquisition pursuant to this
subparagraph (F) does not constitute a Change in Control under this clause (ii);
    (iii)   upon the consummation of a merger, consolidation, share exchange or
similar form of corporate transaction involving Company or any of its
Subsidiaries that requires the approval of Company’s shareholders, whether for
such transaction or the issuance of securities in the transaction (a “Business
Combination”), unless immediately following such Business Combination: (A) more
than fifty percent (50%) of the total voting power of either (x) the corporation
resulting from the consummation of such Business Combination (the “Surviving
Corporation”) or, if applicable, (y) the ultimate parent corporation that
directly or indirectly has beneficial ownership of one hundred percent (100%) of
the voting securities eligible to elect directors of the Surviving Corporation
(the “Parent Corporation”) is represented by Company Voting Securities that were
outstanding immediately prior to such Business Combination (or, if applicable,
represented by shares into which such Company Voting Securities were converted
pursuant to such Business Combination), and such voting power among the holders
thereof

48



--------------------------------------------------------------------------------



 



      is in substantially the same proportion as the voting power of such
Company Voting Securities among the holders thereof immediately prior to the
Business Combination, (B) no person (other than any employee benefit plan
sponsored or maintained by the Surviving Corporation or the Parent Corporation
or any employee stock benefit trust created by the Surviving Corporation or the
Parent Corporation) is or becomes the beneficial owner, directly or indirectly,
of twenty percent (20%) or more of the total voting power of the outstanding
voting securities eligible to elect directors of the Parent Corporation (or, if
there is no Parent Corporation, the Surviving Corporation), and (C) at least a
majority of the members of the board of directors of the Parent Corporation (or,
if there is no Parent Corporation, the Surviving Corporation) were Incumbent
Directors at the time of the Board of Director’s approval of the execution of
the initial agreement providing for such Business Combination (any Business
Combination which satisfies all of the criteria specified in (A), (B) and (C) of
this Section 11.1(C)(iii) shall be deemed to be a “Non-Qualifying Transaction”);
or     (iv)   if the shareholders of Company approve a plan of complete
liquidation or dissolution of Company or a sale of all or substantially all of
Company’s assets but only if, pursuant to such liquidation or sale, the assets
of Company are transferred to an entity not owned (directly or indirectly) by
Company’s shareholders.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than twenty
percent (20%) of Company Voting Securities as a result of the acquisition of
Company Voting Securities by Company which reduces the number of Company Voting
Securities outstanding; provided, however, that if (after such acquisition by
Company) such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control shall then
occur. Notwithstanding anything in this Agreement to the contrary, if
(1) Employee’s employment is terminated prior to a Change in Control for reasons
that would have constituted a Qualifying Termination if they had occurred
following a Change in Control, (2) Employee reasonably demonstrates that such
termination was at the request of a third party who had indicated an intention
or taken steps reasonably calculated to effect a Change in Control, and (3) a
Change in Control involving such third party (or a party competing with such
third party to effectuate a Change in Control) does occur, then (for purposes of
this Agreement) the date immediately prior to the date of such termination of
employment (or event constituting Good Reason) shall be treated as a Change in
Control.
               (D) “Date of Termination” means (1) the effective date on which
Employee’s employment by Employer terminates as specified in a prior written
notice by Employer or Employee (as the case may be) to the other, or (2) if
Employee’s employment by Employer terminates by reason of death, the date of
death of Employee, or (3) if the Employee incurs a Disability, the date of such
Disability as determined by a physician chosen by Employer. For purposes of
determining the timing of payments and benefits to Employee under Section 11.2,
the date of the actual Change in Control shall be treated as Employee’s Date of
Termination.

49



--------------------------------------------------------------------------------



 



               (E)     “Disability” means Employee’s inability to perform
Employee’s then-existing duties with Employer on a full-time basis for at least
one hundred eighty (180) consecutive days as a result of Employee’s incapacity
due to physical or mental illness.
               (F)     “Good Reason” means, without Employee’s express written
consent, the occurrence of any of the following events after a Change in
Control:

  (i)   (a) any change in the duties or responsibilities (including reporting
responsibilities) of Employee that is inconsistent in any material and adverse
respect with Employee’s positions, duties, responsibilities or status with
Employer immediately prior to such Change in Control (including any material and
adverse diminution of such duties or responsibilities), or (b) a material and
adverse change in Employee’s titles or offices with Employer (including, if
applicable, membership on Employer’s Board of Directors) from those existing
immediately prior to such Change in Control;     (ii)   (a) a reduction by
Employer in Employee’s Basic Salary as in effect immediately prior to such
Change in Control (or as such Basic Salary may be increased from time to time
thereafter), or (b) the failure by Employer to pay Employee an annual bonus in
respect of the year in which such Change in Control occurs or any subsequent
year in an amount greater than or equal to the annual bonus earned for the year
ended prior to the year in which such Change in Control occurs;     (iii)   any
requirement of Employer that Employee: (a) be based anywhere more than fifty
(50) miles from the office where Employee is located at the time of the Change
in Control, or (b) travel on Employer business to an extent substantially
greater than the travel obligations of Employee immediately prior to such Change
in Control;     (iv)   the failure of Employer to: (a) continue in effect any
material employee benefit plan, compensation plan, welfare benefit plan or other
material fringe benefit plan in which Employee is participating immediately
prior to such Change in Control or the taking of any action by Employer which
would materially and adversely affect Employee’s participation in or reduce
Employee’s benefits under any such plan, unless Employee is permitted to
participate in other plans providing Employee with substantially equivalent
benefits in the aggregate, or (b) provide Employee with paid vacation in
accordance with the most favorable vacation policies of Employer as in effect
for Employee immediately prior to such Change in Control, including the
crediting of all service for which Employee had been credited under such
vacation policies prior to the Change in Control; or     (v)   the failure of
Employer to obtain the assumption (and, if applicable, guarantee) agreement from
any successor (and Parent Corporation) as contemplated in Section 11.4(B).

50



--------------------------------------------------------------------------------



 



Notwithstanding any contrary provision in this Agreement: (1) an isolated,
insubstantial and inadvertent action taken in good faith and which is remedied
by Employer within ten (10) days after receipt of notice thereof given by
Employee shall not constitute Good Reason, and (2) Employee’s right to terminate
employment for Good Reason shall not be affected by Employee’s incapacities due
to mental or physical illness; and (3) Employee’s continued employment shall not
constitute a consent to, or a waiver of rights with respect to, any event or
condition constituting Good Reason (provided, however, that Employee must
provide notice of termination of employment within thirty (30) days following
Employee’s knowledge of an event constituting Good Reason or such event shall
not constitute Good Reason under this Agreement).
               (G)  “Qualifying Termination” means a termination of Employee’s
employment with Employer after a Change in Control (i) by Employer other than
for Cause, or (ii) by Employee for Good Reason. Termination of Employee’s
employment on account of death, Disability or Retirement shall not constitute a
Qualifying Termination.
               (H) “Retirement ” means the termination of Employee’s employment
with Employer: (i) on or after the first of the month coincident with or next
following Employee’s attainment of age sixty-five (65), or (ii) on such later
date as may be provided in a written agreement between Employer and Employee.
               (I) “Subsidiary” means any corporation or other entity in which
Company: (i) has a direct or indirect ownership interest of fifty percent (50%)
or more of the total combined voting power of the then-outstanding securities or
interests of such corporation or other entity entitled to vote generally in the
election of directors, or (ii) has the right to receive fifty percent (50%) or
more of the distribution of profits or fifty percent (50%) of the assets upon
liquidation or dissolution of such corporation or other entity.
               (J) “Termination Period” means the period of time beginning with
a Change in Control and ending two (2) years following such Change in Control.
               (K) “Highest Base Salary” means Employee’s then-current annual
base salary (excluding any bonuses) paid to Employee immediately prior to the
Date of Termination.
               (L) “Company” means LNB Bancorp, Inc. and its successors.
          11.2 Notwithstanding any contrary provision in Section 7 or in any
other Section of this Agreement, if (during the Termination Period) Employee’s
employment with Employer terminates pursuant to a Qualifying Termination:
               (A) Employer shall pay to Employee, within twenty (20) days
following the Date of Termination, a lump sum cash amount equal to the sum of
(i) one hundred fifty percent (150%) of Employee’s Highest Base Salary, as
defined in Section 11.1(K), through the Date of Termination, plus (ii) any base
salary and bonuses which have been earned through the Date of Termination and
are payable, to the extent not theretofore paid or deferred, plus (iii) a pro
rata portion of Employee’s annual bonus for the fiscal year in which Employee’s
Date of Termination occurs in an amount at least equal to (1) Employee’s Bonus
Amount multiplied by (2) a fraction, the numerator of which is the number of
days in the fiscal year in which the Date of Termination occurs through the Date
of Termination and the denominator of which is three hundred sixty-five (365),
and reduced by (3) any amounts paid to Employee by Employer as an executive
bonus (pursuant to approval of the Board of Directors) for the fiscal year in
which Employee’s Date of Termination occurs, plus (iv) any accrued and unpaid
vacation pay.

51



--------------------------------------------------------------------------------



 



               (B) Notwithstanding any contrary provision in this Section 11.2,
Employer’s payments to Employee under this Section 11.2 shall be reduced to the
extent that such payments (together with all other payments by Employer to
Employee under all other written or verbal agreements between Employer and
Employee) constitute an “excess parachute payment” under Section 280G of the
Internal Revenue Code (as may be periodically amended).
          11.3 Employer shall withhold from all payments due to Employee (or
Employee’s beneficiaries or estate) hereunder all taxes which, by applicable
federal, state, local or other law, Employer is required to withhold therefrom.
     11.4   (A) This Section 11 shall not be terminated by any Business
Combination. In the event of any Business Combination, the provisions of this
Section 11 shall be binding upon the Surviving Corporation and such Surviving
Corporation shall be treated as Employer hereunder.
               (B) Employer agrees that, in connection with any Business
Combination, Employer will cause any successor entity to Employer
unconditionally to assume (and, for any Parent Corporation in such Business
Combination, to guarantee), by written instrument delivered to Employee (or
Employee’s beneficiaries or estate), all of the obligations of Employer under
this Section 11. Failure of Employer to obtain such assumption or guarantee
prior to the effectiveness of any such Business Combination that constitutes a
Change in Control shall be a breach of this Agreement and shall constitute Good
Reason hereunder and, further, shall entitle Employee to compensation and other
benefits from Employer in the same amount and on the same terms as Employee
would be entitled hereunder as if Employee’s employment were terminated
following a Change in Control by reason of a Qualifying Termination. For
purposes of implementing this Section 11.4(B), the date on which any such
Business Combination becomes effective shall be deemed the date Good Reason
occurs and shall be the Date of Termination, if so requested by Employee.
               (C) This Section 11 shall inure to the benefit of and be
enforceable by Employee’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If
Employee dies while any amounts would have been payable to Employee under this
Section 11 if Employee had continued to live, all such amounts (unless otherwise
provided herein) shall be paid in accordance with the terms of this Section 11
to such person or persons appointed in writing by Employee to receive such
amounts or, if no person is so appointed, to Employee’s estate.
          11.5 In the event of a tender or exchange offer, proxy contest, or the
execution of any agreement which, if consummated, would constitute a Change in
Control, Employee agrees (as a condition to receiving any payments and benefits
under Section 11.2 of this Agreement) not to leave voluntarily the employ of the
Employer (other than as a result of Disability, Retirement or an event which
would constitute Good Reason if a Change in Control had occurred) until the
Change in Control occurs or, if earlier, such tender or exchange offer, proxy
contest or agreement is terminated or abandoned.

52



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have set their hands as of the day and year
first above written.
In the Presence of:

               
 
                     
(Signature of First Witness)
      Richard   E. Lucas
 
           
 
          “Employee”
 
(Signature of Second Witness)
           
 
                    LNB BANCORP, INC.
 
           
 
      By:    
 
           
(Signature of First Witness)
               Daniel E. Klimas, President
 
             
 
(Signature of Second Witness)
           
 
                    THE LORAIN NATIONAL BANK
 
           
 
      By:    
 
           
(Signature of First Witness)
                Daniel E. Klimas, President
 
             
 
(Signature of Second Witness)
          “Employer”

53